Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,939,486.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are an amended (by broadening) the features included in the claims of the ‘486 patent.  For example, claim 1 of the instant application recites the same features in claim 1 of the ‘486 patent, but does not include the features relating to the accuracy of the location estimate required by the application program and the types of motion contexts.  Additionally, the dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC §103
2. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
3. 	Claims 1-7, 9-15 and 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2016/0198322 to Pitis in view of U.S. Patent 2016/0050531 to Choi (hereinafter “Choi”).  
Regarding claims 1, 9 and 17 Pitis teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors of a wearable device to perform operations comprising: 
receiving, by a wearable device, a location request from an application program executing on the wearable device, wherein the location request is a request for a location of the wearable device (see for example, Fig. 8, step 236 in Fig. 11 (section [0064]) and step 282 in Fig. 13B and section [0073], which teach the smart-watch 12 (“wearable device”) receiving a request for the location of the wearable device). 

Regarding the other features of claim 1 Choi is added. Choi teaches a smart phone and smart watch which are both capable of location determinations, where the context of these two devices are used to determine which device should perform the location determination. Regarding the features of claim 1:     
providing, by the wearable device, a location estimate to the application program in response to the location request, wherein the location estimate includes a first location estimate determined by the wearable device or a second location estimate determined by a companion device associated with the wearable device, wherein selecting the first location estimate or the second location estimate comprises (see for example, section [0124] and Fig. 8 of Choi, which show step 820 “determine positioning roles”, sections [0225] to [0244] and steps 1120 and 1130 in Fig. 11 (sections [0173] to [0178]) which determines which device, either the smart-phone or the smart-watch, should perform the location estimate, which is based on a number of factors such as battery power or the device’s contexts and positioning roles). 
Therefore, as both Pitis and Choi teach smart-phones connected to smart-watches, where these two smart devices operate together to determine which device should perform the location determination, it would have been obvious to one of ordinary skill to modify Pitis to include the smart-watch GPS location determination of Choi, as Choi teaches the conventionality of either/both devices instigating the positioning process and/or both devices including GPS capabilities.
Regarding the last two features of claim 1 which recite:
“selecting the first location estimate upon determining that a comparison of sensor readings of the wearable device and the companion device indicates that the companion device is not moving in synchronization with the wearable device; and 
selecting the second location estimate upon determining that a comparison of the sensor readings of the wearable device and the companion device indicates that the 
companion device is moving in synchronization with the wearable device”, see sections [0087] and [0088] of Pitis “walking” or “running” states determined where the phone is stationary (or left behind and not in the hand or on the body of the user) and the watch is determined to be moving and on the wrist and section [0097] where the state “walking without the phone” may be determined by the smart-watch, therefore, when in these contexts and receiving the location request would use the location as determined by the smart-watch (as also shown in Choi), as the smart-phone is not present and/or out of range, so it cannot be used for location determinations.  Therefore, the combination of Pitis and Choi teach these features, as recited. 


Regarding claims 2, 10 and 18, which recite “wherein determining that the comparison of the sensor readings of the wearable device and the companion device indicates that the companion device-is not moving in synchronization with the wearable device comprises: determining that the wearable device is moving based on a location context derived from sensor data provided by a sensor of the wearable device; and 
determining that the companion device is stationary based on the sensor reading of the companion device”, as described above, both Pitis and Choi have motion sensors in each device, see sections [0124], [0173] to [0178], and sections [0225] to [0244] of Choi, which determines which device, either the smart-phone or the smart-watch, should perform the location estimate and see sections [0087] and [0088] of Pitis “walking” or “running” states determined where the phone is stationary (or left behind and not in the hand or on the body of the user) and the watch is determined to be moving and on the wrist and section [0097] where the state “walking without the phone” may be determined by the smart-watch, therefore, when in these contexts and receiving the location request would use the location as determined by the smart-watch (as recited), as the smart-phone is not present and/or out of range, so it cannot be used for location determinations.  Therefore, the combination of Pitis and Choi teach the determination of “non-synchronization”, as recited.  
Regarding claims 3, 11 and 19, which recite “wherein selecting the first location estimate or the second location estimate further comprises determining, based on the location context, that motion of the wearable device may interfere with operations of a location subsystem of the wearable device, and selecting the second location estimate in response to the determining”, see for example, section [0049] and section [0239] of Choi, which teach that the motion of the device to a location may “interfere” with other objects/operations so the other device is selected to provide the location estimate, as recited. 
Regarding claims 4, 12 and 20 which recite “wherein selecting the first location estimate or the second location estimate further comprises selecting the second location estimate upon determining that the location context indicates that a battery level of the wearable device is below a first threshold value and that a sensor reading of the companion device indicates that a battery level of the companion device is above a second threshold value”, see section [0060] of Choi, which teaches that the smart-watch 200 has battery below a threshold and the smart phone 100 has a battery capacity over a threshold, as recited.

Regarding claims 5, 13 and 21, which recite “wherein the wearable device receives the sensor reading of the companion device and the second location estimate from the companion device through a Bluetooth-based connection between the wearable device and the companion device”, see sections [0037] and [0049] of Pitis and section [0042] of Choi, which teach that the smart devices are connected via Bluetooth, as recited.

Regarding claims 6, 14 and 22, which recite “further comprising: receiving the second location estimate by the wearable device and from the companion device through a location interface of the wearable device, the location interface configured to determine whether the wearable device should provide the first location estimate or the second location estimate to the program by applying a location sourcing rule to the location context, the location sourcing rule specifying conditions for selecting the first location estimate or the second location estimate”, as described above, see sections [0124], [0173] to [0178], and [0225] to [0244] of Choi, which determine which device, either the smart-phone or the smart-watch, should perform the location estimate and see sections [0087] and [0088] of Pitis, which use the determined contexts (recited “location sourcing rules”), as recited.

Regarding claims 7, 15 and 23, which recite “wherein the conditions include whether the location context indicates that a user of the wearable device is engaging in one or more types of activity”, see sections [0087] and [0088] of Pitis for “walking” or “running” states for these two types of activities, as recited.

4. 	Claims 8, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pitis and Choi, as applied to the claims 7, 15 and 23 above, and further in view of U.S. Patent Pub. 2015/0327009 to Vilppula et al. (hereinafter “Vilppula”) and. 

Regarding claims 8, 16 and 24, which recite “wherein the conditions include whether the location context satisfies a location accuracy requirement specified by the application program”, although sections [0049] and [0103] to [0104] and [0225] and claim 9 of Choi teach requiring a certain accuracy of the position/location determination, as they do not specifically teach the application program per se, Vilppula is added. 
In an analogous art, Vilppula teaches a mobile device which includes a number of applications and a number of different devices used for position determinations (GPS and Bluetooth).  Each application may require a specific quality of position error (QoP).  As shown in the flowcharts, and as described in sections [0074], Vilppula teaches that the QoP is sent to the different types of location determination devices and the selected location positioning method which meets the required QoP is used by the application. Therefore, Vilppula teaches the newly amended features that the “location accuracy” is sent to a companion device, the location accuracy (QoP) is received from the companion device and the most accurate location determination is selected, as recited. 
Therefore, as Pitis/Choi teaches sending location requests to the companion device and teaches that these positioning requests include associated accuracy requirements, and as Vilppula explicitly teaches sending accuracy requirements and determining/confirming if a type of location determination method satisfies an accuracy requirement, it would have been obvious to modify Pitis/Choi to determine if the location estimate received from the attached device is within the accuracy requirement, for reasons as in Vilppula, such as the teachings that different applications require different levels of positioning accuracy. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KELLEY/Primary Examiner, Art Unit 2646